Citation Nr: 0733254	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected adjustment disorder with 
mixed anxious and depressed mood, prior to November 5, 2004.

2.  Entitlement to a disability rating in excess of 30 
percent for the service-connected adjustment disorder with 
mixed anxious and depressed mood prior to and since November 
5, 2004.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder bursitis and rotator cuff 
tendonitis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right wrist.

5.  Entitlement to an initial compensable disability rating 
for mild peritendinitis carcarea of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 through 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Service connection was established for adjustment disorder 
with mixed anxious and depressed mood by rating decision of 
November 2002, and a 10 percent disability rating was 
assigned to this disorder from March 13, 2002.  By rating 
decision of February 2005, the rating was increased to 30 
percent, effective from November 2, 2004.  In February 2003, 
the veteran filed a statement expressing disagreement with 
the effective date of the 30 percent award, specifically 
arguing that the applicable date should be March 13, 2002.    

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
adjustment disorder. In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation. However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation." In the absence of such direction, the Board has 
framed the issues as entitlement to an initial evaluation in 
excess of 10 percent for the veteran's adjustment disorder 
with mixed anxious and depressed mood, prior to November 5, 
2004, and entitlement to a disability rating in excess of 30 
percent for the service-connected adjustment disorder with 
mixed anxious and depressed mood prior to and since November 
5, 2004.  The veteran is not prejudiced by such action.  He 
has argued that the effective date award issue has been 
improperly sent to the Board on appeal, (see veteran's 
statement of May 8, 2006), when it is actually an issue for 
Board consideration in cases involving initial ratings.  In 
Fenderson, the Court held that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings. 

The issues of entitlement to an initial disability rating in 
excess of 10 percent for the service-connected adjustment 
disorder with mixed anxious and depressed mood, prior to 
November 5, 2004; and entitlement to an initial disability 
rating in excess of 30 percent for the service-connected 
adjustment disorder with mixed anxious and depressed mood 
prior to and since November 5, 2004, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In August 2004, the veteran filed a claim for service 
connection for a pain disorder and he continues to raise this 
issue.  The RO has not adjudicated this claim and it is 
REFERRED to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
pain with some limitation of motion, but there is neither a 
showing that the arm's motion is limited to shoulder level 
due to the disabled right shoulder, nor evidence of one or 
two exacerbations per year.

2.  The veteran's right wrist disability is not manifested by 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.

3.  The veteran's right elbow disability is not manifested by 
ankylosis of any kind, flexion of the forearm limited to 100 
degrees, forearm extension limited to 45 degrees, joint 
fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius, 
nonunion and/or malunion of the radius and ulna, or 
limitation of supination to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right shoulder bursitis and rotator cuff 
tendonitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5019-5002, 
5201 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right wrist are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5214-5003 (2007).

3.  The criteria for an initial compensable evaluation of the 
mild peritendinitis carcarea of the right elbow are not met. 
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5205-5213 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial ratings for the 
service connected disabilities to his right shoulder, right 
elbow, and right wrist.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Evidence to be considered in the appeal of 
an initial rating is not limited to that reflecting the then 
current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A disability 
must be considered in the context of the whole recorded 
history.  

Right Shoulder
The veteran is rated as 10 percent disabled for his service 
connected right shoulder bursitis and rotator cuff 
tendonitis.  See November 2002 rating decision.  He is so 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5019-
5002, which rates bursitis (DC 5019), by analogy, to active 
rheumatoid arthritis (DC 5002).  

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

Here, an increase to a 20 percent rating under DC 5002 
requires medical evidence showing one or two exacerbations a 
year in a well-established diagnosis.  Also, an increase to a 
20 percent rating based upon limitation of motion of the arm 
is warranted, under DC 5201, when motion is limited to 
shoulder level.  The normal range of motion of the shoulder 
is forward elevation (flexion) to 180 degrees; abduction to 
180 degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.  The Board 
further notes that, under the laws administered by VA, a 
distinction is made between major (dominant) and minor upper 
extremities for rating purposes.  

VA outpatient treatment reports throughout the course of this 
appeal confirm periodic complaints of shoulder pain.  A June 
2002 VA outpatient treatment note reflects the veteran's 
complaints of pain in both arms following playing golf the 
day before.  Presumably, the veteran was able to raise his 
arm above shoulder level to play golf, but then, according to 
the record, felt pain afterward.  Several months later, in 
October 2002, the veteran was afforded a VA examination.  The 
veteran described pain and stiffness in the right wrist, 
elbow and forearm, and not the shoulder, at that time.  Range 
of motion of the right shoulder was measured, nonetheless.  
Abduction equaled 15 degrees, flexion 150 degrees, rotation 
60 degrees and external rotation 90 degrees.  The examiner 
found no objective evidence of painful motion, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarded movement of the right shoulder.  X-ray 
of the right shoulder was normal.  The examiner diagnosed 
right shoulder bursitis and rotator cuff tendonitis.

The veteran was again afforded a VA joints examination in 
October 2003.  The veteran reported at that time that he 
experiences pain from his wrist to his shoulder following 
repetitive motion of hands on a keyboard.  He complained of 
frequent stiffness and daily pain that fluctuates from mild 
to severe.  Range of motion of the right shoulder at that 
time was 160 degrees abduction and flexion, and 80 degrees of 
internal and external rotation, with pain on motion.  The 
examiner reported that the veteran was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  Physical examination also revealed 
that the right shoulder was tender to palpation, but had no 
instability.  There was no reported ankylosis of the shoulder 
joint.  The examiner diagnosed bursitis at that time.

The veteran was afforded another VA joints examination in 
December 2004.  He reported worsening in the right shoulder 
since the October 2003 examination, including difficulty 
lifting his arm and difficulty pulling and pushing secondary 
to shoulder pain.  The veteran again reported daily pain and 
stiffness, increasing with his use of the keyboard at work.  
With regard to functional impairment, the examiner concluded 
that the veteran has "decreased ability to carry objects, to 
lift, to push or pull using right upper extremity with pain 
flare-ups."  The examiner confirmed that the veteran is 
right handed.  Range of motion in the right shoulder at that 
time was measured with a goniometer as 155 degrees of 
abduction, 160 degrees of flexion, and 80 degrees of internal 
and external rotation, with pain on motion.  The examiner 
stated that the veteran was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  Physical examination also revealed tenderness to 
palpation, but no instability.  Again, there was no ankylosis 
reported.

There is no additional medical evidence to support the 
veteran's claim for a rating in excess of 10 percent for his 
service-connected right shoulder.  At no time does the 
evidence of record show that the right arm's motion is 
limited to shoulder level due to the disabled right shoulder.  
There is, therefore, no evidence to support a 20 percent 
rating under DC 5201.  There is also no evidence to support a 
20 percent rating under DC 5019-5002, as there is no evidence 
of one or two exacerbations per year related to the veteran's 
service-connected disability.

The VA examiners consistently reported that with repetitive 
movement there was no further limitation of motion due to 
weakness, fatigue, or incoordination with repetitive use.  
There was no showing in the medical evidence of an increase 
in disability or decrease in function during painful episodes 
to warrant a higher evaluation than the 10 percent currently 
assigned.  Application of the regulations that provide for 
consideration generally of pain, fatigability, and related 
phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not warrant an 
increase in disability rating.  There is also no evidence of 
flare-ups warranting an increased rating because of 
additional disability during them. See DeLuca v. Brown, 
8 Vet. App. 202 (1995). Consequently, the veteran does not 
present a disability picture matching or more nearly 
approximating a rating higher than 10 percent under 38 C.F.R. 
§ 4.71a, DC 5019-5002, 5201.

Right Wrist
The veteran is rated as 10 percent disabled for his service 
connected degenerative joint disease of the right wrist.  See 
November 2002 rating decision.  He is so rated under 
38 C.F.R. § 4.71a, DC 5214-5003, which rates wrist ankylosis 
(DC 5214) and degenerative arthritis (DC 5003).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
DC 5003.  For a rating in excess of 10 percent under the 
rating criteria particular to the wrist, the medical evidence 
must show at least favorable ankylosis.  38 C.F.R. § 4.71a, 
DC 5214.  A 30 percent rating is warranted with wrist 
ankylosis favorable in 20 degrees to 30 degrees dorsiflexion.  
Id.  This rating criteria is appropriate because the 
veteran's right wrist disability involves his major 
extremity.  Normal range of motion is 70 degrees of 
dorsiflexion and 80 degrees of palmar flexion. See 38 C.F.R. 
§ 4.71, Plate I (2007).  

As discussed above, the veteran was afforded a VA joints 
examination in October 2002.  The examination report shows 
that the veteran complained of severe pain at that time.  The 
veteran reported physical therapy in the year prior with the 
use of a "cock-up splint on the right hand to sleep at 
night."  The veteran reported that he had acute, severe 
bouts of right arm pain six to seven times in the year prior, 
which caused him to be absent from work.  He again reported 
pain following golf, which at the time of examination he 
stated he no longer played.  Range of motion of the right 
wrist was 80 degrees flexion and 70 degrees extension.  The 
examiner found no objective evidence of painful motion, 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarded movement of the right wrist.  
The examiner also reported no anatomical deformities of the 
right hand.  The examiner stated that "there is ankylosis," 
but did not state in which joint (this was an examination of 
the wrist, shoulder and elbow).  It is clear, however, from 
the range of motion measurements that the veteran did not 
have favorable ankylosis in 20 degrees to 30 degrees 
dorsiflexion, as is required for an increased rating.

The veteran was then afforded another VA joints examination 
in October 2003.  He reported at that time pain from his 
wrist to his shoulder, following repetitive motion of his 
hands on a keyboard.  He complained of frequent stiffness and 
daily pain that fluctuates from mild to severe.  The veteran 
claimed to have missed work due to pain and "foul mood" 
caused by his joint pain.  He again reported that he sleeps 
with a "cockup splint on the right wrist."  Right wrist 
dorsiflexion was 65 degrees and palmar flexion 60 degrees; 
again, not of the severity required for an increased rating 
under DC 5214.  There was pain with motion.  The examiner, 
however, reported that the veteran was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  Physical examination also revealed 
that the wrist was tender to palpation at the lunate bone and 
medial aspect of distal radius.  There was no ankylosis at 
that time.  The examiner diagnosed right wrist degenerative 
joint disease.

The most recent VA examination was in December 2004.  The 
veteran reported "more pain" in the wrist, with increases 
at work while stapling and typing.  The veteran reported 
daily pain and stiffness with intensity fluctuating from mild 
to severe.  The examiner confirmed that the veteran is right 
handed and again confirmed use of a "cock-up on his right 
wrist," although it was not in use at the time of 
examination.  Range of motion in the right wrist at that time 
was measured with a goniometer as 65 degrees dorsiflexion and 
60 degrees palmar flexion, with pain at the extremes of range 
of motion.  The examiner stated that the veteran was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  Physical examination 
also revealed tenderness to palpation, but no instability.  
Again, the examiner stated that there was no ankylosis.  The 
diagnosis of right wrist degenerative joint disease was 
confirmed.

Aside from outpatient treatment records generally describing 
joint pain, there is no additional medical evidence to 
support the veteran's claim for a rating in excess of 10 
percent for his service-connected right wrist.  At no time 
does the evidence of record show that there is favorable 
wrist ankylosis in 20 degrees to 30 degrees dorsiflexion.  In 
fact, the most recent two VA examiners confirmed that there 
is no ankylosis in the veteran's joints.  There is, 
therefore, no evidence to support a 30 percent rating under 
DC 5214.  

The VA examiners consistently reported that with repetitive 
movement there was no further limitation of motion due to 
weakness, fatigue, or incoordination with repetitive use.  
There was no showing in the medical evidence of an increase 
in disability or decrease in function during painful episodes 
to warrant a higher evaluation than the 10 percent currently 
assigned.  Application of the regulations that provide for 
consideration generally of pain, fatigability, and related 
phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not warrant an 
increase in disability rating.  There is also no evidence of 
flare-ups warranting an increased rating because of 
additional disability during them. See DeLuca v. Brown, 
8 Vet. App. 202 (1995). Consequently, the veteran does not 
present a disability picture matching or more nearly 
approximating a rating higher than 10 percent under 38 C.F.R. 
§ 4.71a, DC 5214-5003.

Right Elbow
Service connection is established at a noncompensable level 
for mild peritendinitis carcarea by x-ray of the right elbow.  
He is so rated by analogy to tenosynovitis under 38 C.F.R. 
§ 4.71a, DC 5209-5024.  The rating criteria instructs VA to 
rate diseases under diagnostic codes 5013 to 5024 based upon 
the limitation of motion of the affected part.  Id.  
Limitation of motion of the elbow and forearm is rated using 
DC 5205 through 5213.  For a compensable rating under DC 
5205, the medical evidence must show at least favorable 
ankylosis of the elbow.  For a 10 percent rating under DC 
5206, the flexion of the forearm must be limited to 100 
degrees.  A 10 percent rating under 5207 requires a showing 
of forearm extension limited to 45 degrees.  A 20 percent 
rating can be awarded under DC 5208 if the forearm flexion is 
limited to 100 degrees and extension to 45 degrees.  A 
compensable rating under DC 5209 requires a showing of joint 
fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Compensable ratings under 5210 through 5212 require evidence 
showing nonunion and/or malunion of the radius and ulna.  
Finally, a 10 percent rating under 5213 requires a showing of 
limitation of supination to 30 degrees or less.  38 C.F.R. 
§ 4.71a, DC 5205-5213.  The normal range of elbow motion is 
145 degrees of flexion and zero degrees of extension.  Normal 
forearm pronation is from zero to 80 degrees and normal 
forearm supination is from zero to 85 degrees. 38 C.F.R. § 
4.71, Plate I.  The normal range of elbow motion is 145 
degrees of flexion and zero degrees of extension. 

September 2002 VA outpatient treatment records show that the 
veteran complained of elbow pain with use of a brace and ice, 
but no improvement.  The October 2002 VA examination report 
shows that the veteran complained of severe pain at that 
time.  The veteran reported that he had acute, severe bouts 
of right arm pain six to seven times in the year prior, which 
caused him to be absent from work.  He again reported elbow 
pain following golf, which at the time of examination he 
stated he no longer played.  Range of motion of the right 
elbow flexion was 145 degrees, and extension 0 degrees.  The 
examiner found no objective evidence of painful motion, 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarded movement of the right elbow.  
The examiner stated that "there is ankylosis," but did not 
state in which joint (this was an examination of the wrist, 
shoulder and elbow).  The diagnosis of mild peritendinitis 
carcarea was made at that time based upon the October 2002 x-
ray report, which is of record.

The veteran was then afforded another VA joints examination 
in October 2003.  The veteran reported at that time that he 
experiences pain from his wrist to his shoulder, including 
his elbow, following repetitive motion of hands on a 
keyboard.  He complained of frequent stiffness and daily pain 
that fluctuates from mild to severe.  The veteran claimed to 
have missed work due to pain and "foul mood" caused by his 
joint pain.  Right elbow range of motion at that time was 0 
degrees extension and 130 degrees flexion, with pain on 
motion.  The examiner reported that the veteran was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  Physical examination 
also revealed that the posterior lateral and medial elbow was 
tender to palpation, but had no instability or ankylosis.  
There was no right elbow disability diagnosed at that time.

At the time of the veteran's December 2004 VA examination, he 
reported worsening pain in his right elbow.  His office work 
and household chores were again reported to cause 
exacerbations of elbow pain.  The intensity of the pain was 
reported as mild to severe, with stiffness, on a daily basis.  
The veteran also reported use of an elbow brace at that time.  
Range of motion in the right elbow at that time was measured 
with a goniometer as 0 degrees extension and 130 degrees 
flexion, with pain on motion.  The examiner stated that the 
veteran was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Physical examination also revealed tenderness to palpation at 
the posterior lateral medial elbow, but no instability.  
Again, there was no ankylosis reported and no right elbow 
disability diagnosed at that time.

At no time during the course of this appeal has the medical 
evidence of record shown ankylosis of any kind, flexion of 
the forearm limited to 100 degrees, forearm extension limited 
to 45 degrees, joint fracture with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, nonunion and/or malunion of the radius and ulna, or 
limitation of supination to 30 degrees or less.  38 C.F.R. 
§ 4.71a, DC 5205-5213.  The absence of such evidences weighs 
heavily against the veteran's claim.  

The VA examiners consistently reported that with repetitive 
movement there was no further limitation of motion due to 
weakness, fatigue, or incoordination with repetitive use.  
There was no showing in the medical evidence of an increase 
in disability or decrease in function during painful episodes 
to warrant a higher evaluation than the 10 percent currently 
assigned.  Application of the regulations that provide for 
consideration generally of pain, fatigability, and related 
phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not warrant an 
increase in disability rating.  There is also no evidence of 
flare-ups warranting an increased rating because of 
additional disability during them. See DeLuca v. Brown, 
8 Vet. App. 202 (1995). Consequently, the veteran does not 
present a disability picture matching or more nearly 
approximating a compensable rating under 38 C.F.R. § 4.71a, 
DC 5205-5213.  The veteran's claim must be denied.

Duties to Notify and Assist
While the veteran has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for the left knee disability has been granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  Once a claim for service connection 
is substantiated, VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  Id.  VA satisfied 
these duties by issuance of the rating decision, statement of 
the case, and supplemental statement of the case.

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was afforded his requested RO hearing on these issues 
and the May 2006 transcript is of record.  The veteran has 
been afforded several VA examinations and all reports are of 
record.  He has not notified VA of any additional available 
relevant records with regard to these claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right shoulder bursitis and rotator cuff 
tendonitis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right wrist is 
denied.

Entitlement to an initial compensable disability rating for 
mild peritendinitis carcarea of the right elbow is denied.


REMAND

Throughout his appeal, the veteran has indicated that the 30 
percent award for his adjustment disorder show have been 
effective from March 13, 2002, as described in the 
Introduction section of this decision.  As noted above, his 
claim for an initial increased rating for the service-
connected adjustment disorder with mixed anxious and 
depressed mood is properly before the Board as it is proper 
for the Board to the question of the effective dates for the 
ratings applied since the initial grant for service 
connection.  

From the veteran's pleadings, it is clear that he believes he 
is seeking an effective date earlier than November 5, 2004, 
for his 30 percent evaluation for the service-connected 
adjustment disorder with mixed anxious and depressed mood as 
a separate issue.  This matter was remanded by the Board in 
March 2006 for both RO and Board hearings.  The May 2006 RO 
hearing transcript is of record.  The veteran has not yet 
received a Board hearing.

The July 2006 Supplemental Statement of the Case (SSOC) 
indicates that during the hearing the "veteran clarified 
that he does not want a Travel Board Hearing."  A review of 
the May 2006 hearing transcript reveals that the veteran did 
request that his increased rating issues be decided on the 
evidence of record, but that he never cancelled the hearing 
request on the effective date claim.  See hearing transcript 
at page 14.  Also, in May 2006, the veteran submitted a 
written statement clarifying his position.  He desires a 
Board hearing on the effective date claim.  Since it is clear 
that the veteran believes (incorrectly, but understandably in 
light of the confusing development of this issue) that the 
issue of the proper effective date assignment is a separate 
and distinct issue, and will presumably provide testimony 
regarding the severity of his adjustment disorder at various 
periods of time, the Board finds that he should be given 
another opportunity for a hearing before the Board on the 
issues of entitlement to an initial disability rating in 
excess of 10 percent for the service-connected adjustment 
disorder with mixed anxious and depressed mood, prior to 
November 5, 2004, and entitlement to a disability rating in 
excess of 30 percent for the service-connected adjustment 
disorder with mixed anxious and depressed mood prior to and 
since November 5, 2004.  This action is to ensure full 
compliance with due process requirements.  38 C.F.R. 
§§ 20.704, 20.1304 (2007). 

Accordingly, the case is REMANDED for the following action:

Afford the veteran a Travel Board hearing 
on the issues surrounding his claims of 
entitlement to an initial disability 
rating in excess of 10 percent for the 
service-connected adjustment disorder with 
mixed anxious and depressed mood, prior to 
November 5, 2004, and entitlement to a 
disability rating in excess of 30 percent 
for the service-connected adjustment 
disorder with mixed anxious and depressed 
mood prior to and since November 5, 2004.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


